DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The following is a final office action.  Claims 1 & 10 have been amended.  Claims 4-5, 7, 13, 15, 17 & 20-33 were previously cancelled.  Claims 1-3, 6, 8-12, 14, 16, 18, 19 & 34-39 are currently pending & have been examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 10, 12, 14, 19 & 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0179517 A1), hereinafter referred to as Tang, in view of Caton et al (US 2014/0105449 A1), hereinafter referred to as Caton, in view of Nochta (US 2006/0230276), hereinafter referred to as Nochta, and further in view of Block et al. (US 20140197052 A1), hereinafter referred to as Block.
Regarding claims 1 & 10, Tang teaches a product authentication method [claim 1] (a method of using a product authentication device. Abstract; para.[0060]) & a computing device (a computer system or product authentication, para.[0014], [0061]) comprising: 
a processor (a processor, para.[0014); 
and a non-transitory computer readable medium storing instructions [claim 10] (a non-transitory medium [a non-transitory computer readable medium] storing a set of instructions [storing instructions], an execution of which by the processor [executed by the processor] will cause a method to be performed [cause the processor], para.[0014-0015]) comprising: 
triggering a first authentication process (performing [triggering] detection of the presence of the product authentication device 10 [a first authentication process] by a computer, Step 306, Fig.3; para.[0062]), the first authentication process includes, initiating an application (Fig.3; para.[0062]) on the computing device (Fig.3; para.[0062]) based on the first authentication process (causing [initiating] the computer [on the computing device] to launch a browser [an application] after the presence of the product authentication device 10 being detected [based on the first authentication process], Step 306, Fig.3; para.[0062]); 
and performing a second authentication process via the initiated application (starting product authentication process with the server connection [performing a second authentication process] by invoking [based on the initiating] a secure internet access to the server of the ASP 204 [the second authentication process] with the computer [by the computing device], Fig.3; para.[0062]), the second authentication process including, sending a package [claim 1] code [claims 1 & 10] to a remote server (transmitting a serial number 60 [sending a package code] from the computer to the ASP 204 [to a remote server] through the Internet, Step 308, Fig.3; para.[0063]), the package code on the surface of the product (Tang: [0035] discussing "in further embodiments, the coupling mechanism 22 may be a feature of the product 20 (e.g., a surface of the housing 14), which provides some friction between the product authentication device 10 and the product 20" and "In still another example, if the product 20 has a package container (e.g., a paper box), the product authentication device 10 may be placed inside the container, or be placed outside the container but held in place by a shrinkage-wrap. In such cases, friction between any part(s) of the device 10 and the product 20 may be considered as the coupling mechanism 22. Also, in further embodiments, the coupling mechanism 22 may be a part of the product 20, instead of, or in addition to, being a part of the product authentication device 10."), and receiving a product authentication determination from the remote server, the product authentication determination is valid when (i) the package [claim 1] code [claims 1 & 10] is in a database at the remote server (Tang: discussing receiving a message of the validity of the serial number 60 [receiving a validity determination] from the ASP 204 [from the remote server] based on the validity of the serial number 60 [based on the package code], Step 311, Fig.3; para.[0063] and [0064] discussing “After receiving the unique serial number 60 of the product authentication device 10, the ASP 204 checks its database to determine whether the serial number 60 is valid (Step 310). If the ASP 204 could not locate the serial number 60 from its database, then the ASP 204 would send a message through the Internet to the computer to inform the consumer 208 that the serial number 60 of the product authentication device 10 is invalid and/or that the product 20 may not be authentic (Step 311).” and also see para.[0057], [0065], [0085] & [0095-0097] & figure 4).
Tang does not specifically teach the product authentication determination is valid when (i) the package code is in a database at the remote server and (ii) the package code has not been used before a present attempt; and in response to the product authentication determination indicating the code is excluded from the database or the code has been used before the present attempt
However, in the same field of endeavor as product authenticity, Caton teaches a product authentication determination is valid when (i) a package code is in a database at a remote server and (authentic mark) (ii) the package code has not been used before a present attempt (void mark) (Caton: Figs.4a-5, 7a-7d, and [0065]-[0068], [0077]-[0089]; [0102], discussing product authentication, to include authentic, void, and valid/expired mark data; and [0135]); and in response to the product authentication determination indicating the code is excluded from the database (database lookup failure) or the code has been used before the present attempt, determining a location of the computing device, and sending the location of the computing device to the remote server for storage (Caton: Figs.4a-4c and [0093], [0094], discussing "Further, security service 130 optionally transmits a message to a law enforcement agency or other authoritative entity, which are third third-party services 150 and [0095], discussing “At 438, tracking and image information is stored in the database 140. For example, a record is created in tracking data 146 that includes, for example, user ID, device ID, device location, and timestamp. Additionally, for the record that is created, the image data of the processed digital image 118 and/or the identified hidden/covert security feature 122 are stored in image data 148 of database 140.”; See also see [0065]-[0068]; [0078], Discussing “In some embodiments, the capture application 114 has a set time period to recognize hidden patterns and/or text, and upon timeout determines the hidden/covert security feature 122 to be invalid or not present, and optionally captures an image for investigation purposes and/or storage in the database 140 under the assumption that the image may be an image of a counterfeit mark.” and  “Optionally, in embodiments storing location information, the capture application 114 will also store applicable Global Positioning System (GPS) information associated with location of the smart device 105 at the time an image is captured.”; [0100]-[0101], and [0122]), 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the authentication of Tang to include the previous use consideration as taught by  (Caton: [0004], [0044], and [0051]).
Modified Tang does not specifically teach triggering a first authentication process in response to sensing an electrically [claim 1] conductive ink [claims 1 & 10] in proximity to a computing device having a one or more sensors, the conductive ink being printed on a surface of a product. 
However, Nochta is in the field of authenticating a product (Abstract), and teaches triggering an authentication process (Fig. 1 A, para.[0027]) in response to sensing an electrically conductive ink (Fig. 1A, para.[0027]) in proximity to (Fig.1A, para.[0027]) a computing device (Fig.3A, para.[0036]) having a one or more sensors (starting the authentication [triggering an authentication process] from reading RFID tags [sensing a conductive ink] over a distance of a few meters [in proximity to] from the RFID reader device [one or more sensors], the reader device being a component of a verification device [a computing device], Fig.1A, Fig.3A; para. [0027], [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sensing a conductive ink in proximity to a computing device having a set of sensors features as taught in Nochta with the product authentication method of modified Tang, in order to distinguish counterfeited and authentic products (see Nochta, para. [0006]).
Furthermore, Block is in the field of package codes and further teaches the conductive ink being printed on a surface of a product (Block: [0056] discussing "As best shown in FIG. 3, a conductive ink pattern 58 may be deposited on the surface 51 of the blank 50, which may correspond to an interior surface of the product package, to form a printed circuit." and [0057] discussing "The conductive ink pattern 58 may be printed the front side of the blank 50, the back side of the blank 50, or both sides of the blank 50. The conductive ink pattern 58 may appear on the inside of the package, the outside of the package, or on both sides of the package after the blank 50 is uprighted or erected to form the package.").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the conductive ink printed on a surface of a product as taught in Block with the product authentication method of modified Tang, in order to create package codes on a product which are resistant to flaking and cracking (Block: [0062] & [0095-0096]).

Regarding claims 3 & 12, modified Tang teaches the product authentication method as recited in claim 1 and the computing device of claim 10, and Tang further teaches wherein the application is an internet browsing application (a browser, para.[0062]).
Regarding claims 9 & 19, modified Tang teaches the product authentication method as recited in claim 1 and the computing device of claim 10 and Tang further teaches: receiving from the remote server, based on the product authentication determination, (A) a product package history information (being provided ownership history of the product 20 [receiving a product package history information] by the ASP 204 [from the remote server] with authentication of the unique serial number 60, Fig.2: para.[0085],[0088]; the device 10 may be considered "active" when the ASP 204 has received confirmation from the product provider 60 that the device 10 has been used with a particular product 20, para.[0057] & figure 4; If the serial number 60 is valid, the ASP 204 then checks the status of the product authentication device 10 that corresponds with the received serial number 60 (Step 312). If the ASP 204 determines that the status of the device 10 corresponding with the serial number 60 is "inactive", then the ASP 204 would send a message through the Internet to the computer to inform the consumer 208 that the product authentication device 10 is invalid and/or that the product 20 may not be authentic (Step 313), para.[0065] & figure 4; and [0092-0094] discussing "the product authentication device 10 may function like a "pink slip" which establishes a person or business as the legal owner of a vehicle, while the ASP 204 provides history report for the product 20, like the service provided by Carfax" and [0097] discussing "The plugging of the device 10 to the computer will automatically launch a browser, and access the database of the ASP 204, thereby informing the ASP 204 that the device 10 corresponding to a lost/stolen product 20 is being used. The ASP 204 may then cooperate with the authority (e.g., police) to pass any new purchase info to them in case the victim is not aware that the product 20 was lost/stolen."); (B) access to product package vendor information (through the ASP 204 history report being provided [receiving access] for the product 20 so that a person or business being as the legal owner of a vehicle for resell support services [product package vendor information], Fig.2; para.[0092-0093] and [0092-0094] discussing "the product authentication device 10 may function like a "pink slip" which establishes a person or business as the legal owner of a vehicle, while the ASP 204 provides history report for the product 20, like the service provided by Carfax"), or both (A) and (B).
Regarding claim 14, modified Tang teaches the computing device of claim 10 and Tang further teaches wherein the code includes a package code (transmitting a serial number 60 [sending a package code] from the computer to the ASP 204 [to a remote server] through the Internet, Step 308, Fig.3; para.[0063] and also see figure 1).
Regarding claims 34-37, modified Tang teaches the product authentication method as recited in claim 1 & the computing device of claim 10, including the authentication process, as per above discussion, but Tang does not disclose wherein the process is based on a shape of the conductive ink [claims 34 & 36] & a configuration of the conductive ink [claims 35 & 37].
However, Block teaches a process is based on a shape of the conductive ink & a configuration of the conductive ink (Block: [0091] discussing "The number, size, shape, and positions of the contact pads 349-351 of game piece 357 may be varied from one product package to another so that multiple such different structurally-created game pieces may be defined that are each individually recognizable by the application" and [0092] discussing "The game piece 357 may then be placed in contact with the touch screen, which may determine the type of game piece 357 based on the size, shape, position, and number of contact pads 349-351 on the bottom portion 356 of the game piece 357. In this way, the application may be made to respond differently to different game pieces 357.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to combine the electrically conductive ink corresponding to a shape and configuration of the conductive ink as taught in Block with the product authentication method of modified Tang in order to enable individually recognizable products which may be responded to differently (Block: [0091-0092]).

Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Caton, Nochta & Block, as per claims 1 & 10 above, and further in view of Wallace et al. (US 2012/0212241), hereinafter referred to as Wallace.
Regarding claims 2 & 11, modified Tang teaches the product authentication method as recited in claim 1 & the computing device of claim 10, but does not explicitly teach wherein the first authentication process includes determining whether the electrically [claim 2] conductive ink [claims 2 & 11] corresponds to an orientation of the one or more sensors.
Furthermore, Wallace, in the field of capacitive sensors, (Abstract), teaches determining whether the electrically conductive ink corresponds to an orientation of the one or more sensors (sensor pads 200 [the set of sensors] running parallel in [corresponds to] the expected forward orientation 204 [an orientation] of corresponding conductive tabs [conductive ink], Fig. i 4; para.[0120] and figure 31 and [0132] discussing "Two rectangular conductive tabs 364 on the base the traffic light 360 may be the same size and shape as a pair of sensor/ground pads 366 underneath the traffic light 360 on the play set. When the traffic light 360 is at one 90 degree position, the conductive tabs 364 will not be detected, thus the play set knows the rotational position of the traffic light 360. At the other 90 degree position, the conductive tabs 364 will be detected and the set knows the new position of the traffic light 360." and also see figure 29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the electrically conductive ink corresponding to an orientation of the set of sensors features as taught in Wallace with the product authentication method of modified Tang in order to enable one-sided triggering of sensors (see Wallace, para.[0013]), in order to detect a rotational position of the conductive ink (Wallace: [0132]) and in order to detect linear movement of the conductive ink (Wallace: [0130]).

Claims 6, 8, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Caton, Nochta & Block, as per claims 1 & 10 above, and further in view of Official Notice/Admitted Prior Art.
Regarding claims 6 & 16, modified Tang teaches the product authentication method as recited in claim 1 & the computing device of claim 10 but Tang does not disclose ending the application if the package [claim 6] code [claims 6 & 16] is not found in the database.
However, Tang discloses a validity determining based on finding the package code in a database (determining whether the serial number 60 is valid [the package code is valid], Step 310, Fig.3; para.[0063]; If the ASP 204 could not locate the serial number 60 from its database, then the ASP 204 would send a message through the Internet to the computer to inform the consumer 208 that the serial number 60 of the product authentication device 10 is invalid and/or that the product 20 may not be authentic (Step 311), para.[0064]).  Further Tang teaches the application (a browser, para.[0062]) and the package code is not valid (the serial number 60 [the package code] of the product authentication device 10 is invalid [not valid], Step 311, Fig.3; para.[0063]).
Further, the Examiner takes official notice that ending the application has been a well-known practice in the art. For example, a browsing session is ended if a user does not provide the correct password to enter a protected website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the computing device ending the application features in the invention of Tang in order to automate the process of product authentication.
Office Note: The above common knowledge or well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse the Examiner’s assertion of Official Notice in the response filed 13 September 2018.  See MPEP 2144.03 C.

Regarding claims 8 & 18, modified Tang teaches the product authentication method as recited in claim 1 & the computing device of claim 10, including determining if the package [claim 1] code [claims 1 & 10] has been used before the present attempt, as per above discussion, but Tang does not explicitly teach ending the application if the remote server has made such a determination.
However, Tang teaches the application (a browser, para.[0062]) and determining whether the package code has been used (the device 10 may be considered "active" when the ASP 204 has received confirmation from the product provider 60 that the device 10 has been used with a particular product 20, para.[0057] & figure 4; the ASP 204 checking if the consumer 208 had registered the product 20 with serial number 60 previously [the package code has been used], para.[0076]; product authentication is done only one time with one particular product. After the one time valid authentication, the respective product authentication device 10 is taken out of the product authentication service, para.[0085] [Office Note: All limitations following the “if” statement are interpreted as a contingent limitation which is contingent upon prior determination of a code being valid.  Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  (See MPEP 2103 I. C. & MPEP 2143.03).  However, it is also noted that the system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  (See MPEP 2111.04 II. discussing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims)]).
Further, the Examiner takes official notice that ending the application has been a well-known practice in the art. For example, a browsing session is ended if a user does not provide the correct password to enter a protected website. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the computing device ending the application features in the invention of Tang in order to automate the process of product authentication.
Office Note: The above common knowledge or well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse the Examiner’s assertion of Official Notice in the response filed 13 September 2018.  See MPEP 2144.03 C.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Caton, Nochta & Block, as per claims 1 & 10 above, and further in view of Sharma et al. (US 20130173383 A1), hereinafter referred to as Sharma.
Regarding claims 38-39, modified Tang teaches the product authentication method as recited in claim 1 & the computing device of claim 10, further comprising: receiving a coupon (Tang: [0098] discussing "Referring to FIG. 5, in other embodiments, the ASP 204 may also provide local business services for local business entity 510. Examples of such services include (1) pinpointed marketing and promotional services, (2) product clearance services, and (3) coupon and discount service program."). 
Tang does not explicitly teach receiving from the remote server, based on the product authentication determination, a coupon for the product.
However, in the same field of endeavor of product authentication, Sharma teaches receiving from the remote server, based on the product authentication determination, a coupon for the product (Sharma: Figure 5 element 490; [0020] discussing "One feature of this invention is to use, and rely on, this act of authenticating the product as a marketing indication of whether a consumer is truly interested in buying, or perhaps, has already bought or received, a specific product. This marketing indication is a trigger for sending the transactional information, for example, promotional information or discount coupons, to the user of the device, and is an effective marketing tool in targeting the correct consumer with time-sensitive, localized and personalized advertising. This transactional information can vary depending upon whether the product is genuine or counterfeit." and [0045-0046] discussing "If the product is not authentic, then the marketer may suggest where authentic products are available and/or also send a marketing offer to purchase an authentic product." and also see [0032]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the authentication method of modified Tang to include the coupon transmission as taught by Sharma with the motivation of using an authentication act as a marketing indication of whether a consumer is truly interested in buying a specific product (Sharma: [0020]).

Response to Arguments
Applicant’s arguments filed on 12/11/2020, with respect to Claims 1-3, 6, 8-12, 14, 16, 18, 19 & 34-39, have been considered but are moot based on the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion




















The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629